Citation Nr: 0325262	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of the assignment of an initial disability rating 
of 10 percent for cystic acne vulgaris (tropical acne), with 
scarring.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO granted service connection for cystic acne 
vulgaris, with scarring, and assigned an initial disability 
rating of 10 percent.


REMAND

In April 2003, the Board undertook further development of 
evidence relevant to the veteran's appeal of the initial 
rating assigned for cystic acne vulgaris, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2003).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  New evidence has been obtained.  In view of the 
Federal Circuit's opinion, the case must be remanded for the 
RO to readjudicate that issue with consideration of the new 
evidence.

Therefore, the case is remanded to the RO for the following:

1.  The RO should readjudicate the 
veteran's claim for a higher initial 
rating for cystic acne vulgaris, taking 
into consideration all of the evidence, 
including the evidence received since the 
RO's most recent supplemental statement 
of the case (SSOC).

2.  If the benefit sought continues to be 
denied, the RO should issue a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


